FILED
                           NOT FOR PUBLICATION                                 FEB 11 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50057

              Plaintiff - Appellee,              D.C. No. 3:08-cr-03423-BTM-1

  v.
                                                 MEMORANDUM*
LEONARD DION REUBEN,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding

                           Submitted February 7, 2014**
                              Pasadena, California

Before: KLEINFELD, SILVERMAN, and HURWITZ, Circuit Judges.

       Leonard Dion Reuben appeals from the district court’s revocation of his

term of supervised release and the imposition of a 12-month and one-day term of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           -2-
imprisonment followed by an additional two years of supervised release. We have

jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.

         We review a district court’s revocation of a term of supervised release for an

abuse of discretion. United States v. Verduzco, 330 F.3d 1182, 1184 (9th Cir.

2003). Whether a due process violation occurred at a revocation proceeding is a

mixed question of fact and law that is reviewed de novo and is subject to harmless

error analysis. United States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008). We

review a sentence imposed upon revocation for reasonableness under an abuse of

discretion standard. United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc).

         The district court did not violate appellant’s due process rights by relying on

his California state court conviction as reliable evidence sufficient to establish that

he committed a supervised release violation. See Verduzco, 330 F.3d at 1185–86.

To the extent Reuben challenges the conviction itself, such a collateral attack

through revocation proceedings is improper. See Morrissey v. Brewer, 408 U.S.
471, 490 (1972) (“Obviously a parolee cannot relitigate issues determined against

him in other forums, as in the situation presented when the revocation is based on

conviction of another crime”).
                                         -3-
      Furthermore, the district court did not abuse its discretion in imposing the

below-guidelines revocation sentence. There is no indication that the court

impermissibly considered the need to punish appellant for his state offense rather

than to sanction him for his breach of trust, see United States v. Simtob, 485 F.3d
1058, 1062–63 (9th Cir. 2007), and the record suggests that the district court took

into account the mitigating evidence and imposed a reasonable sentence in light of

the totality of the circumstances, see Gall v. United States, 552 U.S. 38, 51 (2007).

Accordingly, we need not reach appellant’s argument concerning the alternative or

hypothetical sentence the district court indicated it would impose upon remand.

      AFFIRMED.